DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over VINCIGUERRA (US 20110303077 A1) in view of Riboloff (US 5438158 A).
	Regarding claim 1, VINCIGUERRA discloses a pedal board assembly (Abstract), comprising: a pedal board (10) having a board top, a board bottom and a board length, wherein the pedal board further includes a board opening which communicates the 
	VINCIGUERRA does not mention explicitly: said mounting article includes an article center portion a first article side portion and a second article side portion, wherein the first article side portion is located on one side of the article center portion and the second article side portion is located on the other side of the article center portion, and wherein the mounting article is configured to movably associate with the pedal board such that the article center portion is located within the board opening and the first article side portion and the second article side portion are located adjacent the article top, and wherein when the mounting article is movably associated with the pedal board, the component is securely connected to the article center portion.
	Riboloff discloses a mounting article (housing 20 in Figs. 1-3), wherein said mounting article includes an article center portion (e.g., the cavity 32 defined by the four walls 24, 26, 28 and 30), a first article side portion (abutment member 22) and a second article side portion (flange 38, see Fig. 2), wherein the first article side portion is located on one side of the article center portion and the second article side portion is located on the other side of the article center portion (Figs. 1-3), and wherein the mounting article is configured to movably associate with a base board member (the perimeter portion of 
	Both VINCIGUERRA and Riboloff are either in the field of Applicant’s endeavor or reasonably pertinent to the particular problem with which the inventor was concerned. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting article taught by Riboloff and adapt it to mount the pedal power supply component to the pedal board assembly such that the component is located under the pedal board adjacent to the board bottom (VINCIGUERRA, Fig. 2), as an intended use of the Riboloff mounting article. It has been held that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
	Regarding claims 2-4, VINCIGUERRA does not but Riboloff teaches: wherein the article center portion and the component are configured to securely associate each other (Figs. 1 and 4); wherein the article center portion includes a center portion top and 
	Regarding claims 5 and 6, VINCIGUERRA discloses: wherein the component is a power supply having a supply enclosure (inherent to the Pedal Power in Fig. 2).	
VINCIGUERRA does not mention explicitly: said supply enclosure includes at least one enclosure mount opening; wherein the enclosure mount opening is threaded and is configured to threadingly engage with a mounting screw.  
	The examiner takes official notice that: pedal board assembly (such as a guitar effects pedal board) comprising a power supply having a supply enclosure which includes at least one enclosure mount opening, wherein the enclosure mount opening is threaded and is configured to threadingly engage with a mounting screw, is well known in the art. It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the supply enclosure of VINCIGUERRA’s power supply by incorporating at least one threaded enclosure mount opening for threadingly engaging with a mounting screw through which the supply enclosure can be mounted to a base member. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
	Regarding claim 7, VINCIGUERRA discloses: wherein the pedal board includes at least one pedal board side and at least one pedal board end (Fig. 2).  

	VINCIGUERRA does not mention explicitly: said component is movably mounted in the cavity.
	However, the combination of VINCIGUERRA and Riboloff teaches: said component is movably mounted in the cavity (see discussion for claim 1 above, also see Riboloff, col. 3, lines 36-44).
	Regarding claim 9, VINCIGUERRA does not but Riboloff teaches: wherein the component is securely associated with the mounting article via at least one of a screw, clip, magnet and adhesive (Riboloff, Fig. 1).  As such, the combination of VINCIGUERRA and Riboloff renders the claimed invention obvious.
	Regarding claim 10, VINCIGUERRA discloses a pedal board assembly (Abstract), comprising: a pedal board (10) having a board top, a board bottom and a board length, wherein the pedal board further includes a board opening which communicates the board top with the board bottom and extends at least a portion of the board length (Fig. 2); and a mounting article (by inherency, there must be a mounting article adapted to mount the pedal power to the pedal board), wherein the mounting article is configured to securely associate with a component (e.g., the pedal power component in Fig. 2), the component is located under the pedal board adjacent to the board bottom (Fig. 2).  
VINCIGUERRA does not mention explicitly: wherein the mounting article includes an article center portion a first article side portion and a second article side portion, 
Riboloff discloses a mounting article (housing 20 in Figs. 1-3), wherein said mounting article includes an article center portion (e.g., the cavity 32 defined by the four walls 24, 26, 28 and 30), a first article side portion (abutment member 22) and a second article side portion (flange 38, see Fig. 2), wherein the first article side portion is located on one side of the article center portion and the second article side portion is located on the other side of the article center portion (Figs. 1-3), and wherein the mounting article is configured to movably associate with a base board member (the perimeter portion of soundhole 4) defining a board opening (soundhole 4), such that the article center portion is located within the board opening and the first article side portion and the second article side portion are located adjacent the article top, and wherein when the mounting article is movably associated with the base board member (col. 4, lines 46-61), a component (e.g., the pickup 18) is securely connected to the article center portion (col. 3, lines 36-44).
	Both VINCIGUERRA and Riboloff are either in the field of Applicant’s endeavor or reasonably pertinent to the particular problem with which the inventor was concerned. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting article taught by Riboloff and In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
	Regarding claims 11-13, VINCIGUERRA does not but Riboloff teaches: wherein the article center portion and the component are configured to securely associate each other (Riboloff, Fig. 1); wherein the article center portion includes a center portion top and a center portion bottom (Fig. 1); wherein the article center portion includes at least one mount opening (42-50 or 52) which communicates the center portion top with the center portion bottom (Fig. 1).  As such, the combination of VINCIGUERRA and Riboloff renders the claimed invention obvious.
	Regarding claims 14 and 15, VINCIGUERRA discloses: wherein the component is a power supply having a supply enclosure (inherent to the Pedal Power in Fig. 2).	
VINCIGUERRA does not mention explicitly: said supply enclosure includes at least one enclosure mount opening; wherein the enclosure mount opening is threaded and is configured to threadingly engage with a mounting screw.  

	Regarding claim 16, VINCIGUERRA discloses: wherein the pedal board includes at least one pedal board side and at least one pedal board end, wherein the at least one pedal board side and at least one pedal board end define a pedal board cavity which is sized and shaped to movably contain the component (Fig. 2).  
	Regarding claims 17, 19 and 20, the combination of VINCIGUERRA and Riboloff renders the claimed invention obvious (see discussion for claims 10-16 above).

Response to Arguments
5.	Applicant's arguments filed 07/28/2021 have been fully considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 3-4 as set forth above in this Office action.

Contact Information

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837